 

Exhibit 10.11

 

Form of Medifast, Inc. Amended and Restated 2012 Share Incentive Plan Grant
Notice Nonemployee Director Deferred Share Cash Equivalent

 

Medifast, Inc. Amended and Restated 2012 Share Incentive Plan

 

GRANT NOTICE NONEMPLOYEE DIRECTOR DEFERRED SHARE CASH EQUIVALENT

 

Medifast, Inc. (the “Company”) hereby grants to the Participant named below
Deferred Shares ( “RSUs”) pursuant to the Medifast, Inc. Amended and Restated
2012 Share Incentive Plan (the “Plan”) in the number specified below, which
shall vest in accordance with the Vesting Schedule. Each RSU corresponds in
value to a single share of Company common stock (“Share”) and represents the
right to receive the cash equivalent of a Share for each vested RSU.

 

The RSUs are subject to all of the terms and conditions as set forth in this
Grant Notice, the Deferred Share Award Agreement (the “Award Agreement”) and the
Plan, all of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or the Award Agreement.

 

   Participant Name: ________________________________          Grant Date:
________________________________          Number of RSUs Granted:
________________________________         Vesting Schedule:
________________________________

 

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to the terms set forth in this Grant
Notice, the Award Agreement and the Plan (by accepting this Grant Notice and
attached Award Agreement electronically, you agree to the terms and conditions
in the Grant Notice, Award Agreement and Plan).

 

Participant further acknowledges that as of the Grant Date, this Grant Notice,
the Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of Shares in accordance
with this Grant Notice, the Award Agreement and the Plan and supersede all prior
oral and written Award Agreements on that subject.

 

Participant:     Medifast, Inc.               By:           Signature    
Signature   Date:     Title:   Residence Address:   Date:          

 

Attachments: Nonemployee Director Restricted Share Cash Equivalent Award
Agreement and Medifast, Inc. Amended and Restated 2012 Share Incentive Plan

 

 1 

 

 

Medifast, Inc. Amended and Restated 2012 Share Incentive Plan

 

NONEMPLOYEE DIRECTOR DEFERRED SHARE Cash Equivalent
AWARD AGREEMENT

 

Pursuant to your Restricted Share Units Grant Notice (“Grant Notice”) and this
Award Agreement, Medifast, Inc. (the “Company”) has granted to you Deferred
Shares (“RSUs” or “Award”) under the Plan covering the number of RSUs indicated
in your Grant Notice, which vest in accordance with the Vesting Schedule
indicated in your Grant Notice and this Award Agreement.

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan or your Grant Notice.

 

The details of your RSUs are as follows:

 

1.Determination of Number of Vested RSUs. Your RSUs are subject to the Vesting
Schedule set forth in your Grant Notice. On each vesting date (“Vesting Date”)
set forth in the Vesting Schedule, you will vest in the specified percentage of
your RSUs, and your vested RSUs shall be settled in accordance with the terms of
this Award Agreement; provided that you satisfy the requirements of Section 2 of
this Agreement or vest in your RSUs in accordance with Section 3 of this Award
Agreement.

 

2.Eligibility for Payment. You must continuously serve as a nonemployee director
on the Company’s Board from the Grant Date through and up to a Vesting Date
specified in your Grant Notice to be eligible for a payment of your RSUs that
vest and become nonforfeitable on such Vesting Date. If you incur a Termination
of Service prior to a Vesting Date, you will forfeit any nonvested RSUs that you
then hold on the date of such Termination of Service and you shall not be
entitled to any payout with respect to such forfeited RSUs, except as otherwise
expressly provided in Section 3 of this Award Agreement.

 

3.Effect of a Change in Control Prior to a Vesting Date. The treatment of any
nonvested RSUs that you hold upon or after a Change in Control will be
determined under Section 8 of the Plan.

 

4.Form and Timing of Settlement of RSUs. Within thirty (30) days of a Vesting
Date, the Company will pay to you the cash equivalent of the number of RSUs that
vested on such Vesting Date. For this purpose, the cash equivalent of each RSU
shall be equal to the New York Stock Exchange closing price of a Share on the
Vesting Date (or if the Vesting Date is a date on which the Stock is not traded,
based on the closing price on the last date immediately preceding the Vesting
Date on which the Stock was traded), subject to satisfaction of applicable tax
and/or other obligations as described in Section 7 of this Award Agreement.

 

5.Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding Shares and, on the record date for such
dividend, you hold RSUs granted pursuant to this Award Agreement that have not
been settled, the Company shall credit to an account maintained by the Company
for your benefit an amount equal to the cash dividends you would have received
if you were the holder of record, as of such record date, of the number of
Shares related to the portion of the RSUs that have not been settled or
forfeited as of such record date (the “Dividend Equivalent” or “DER”). Such
account is intended to constitute an “unfunded” account, and neither this
Section 5 nor any action taken pursuant to or in accordance with this Section 5
shall be construed to create a trust of any kind. Amounts credited to such
account with respect to RSUs that vest in accordance with Sections 2 or 3 of
this Award Agreement will become vested DERs and will be paid to you in cash at
the same time as your vested RSUs are settled. You shall not be entitled to
receive any interest with respect to the timing of payment of DERs. In the event
all or any portion of the RSUs granted to you pursuant to this Award Agreement
fail to become vested under Sections 2 or 3 of this Award Agreement, the
unvested DERs accumulated in your account with respect to such RSUs shall be
forfeited.

 

 2 

 

 

6.Forfeiture and Recoupment. Notwithstanding any provision of this Award
Agreement or the Plan to the contrary, you agree that your right to retain your
Award or to retain any amount received pursuant to your Award shall be subject
to any recoupment or “clawback” policy or forfeiture policy adopted by the
Company.

 

7.Tax Withholding Obligations. At the time your RSUs are settled, you hereby
agree to make adequate provision for any sums required to satisfy any applicable
foreign tax withholding obligations of the Company, if any, which arise in
connection with the settlement of your RSUs.

 

8.Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You shall not make any claim against the
Company, or any of its officers, directors, employees or subsidiaries related to
tax liabilities arising from your RSUs or your other compensation.

 

9.Applicability of Section 409A of the Internal Revenue Code.

 

a.Your RSUs granted hereunder are not intended to provide for a “deferral of
compensation” within the meaning of Section 409A of the U.S. Internal Revenue
Code (“Section 409A”) and shall be interpreted and construed in a manner
consistent with that intent. If any provision of this Award Agreement, your
Grant Notice or the Plan causes your RSUs to be subject to the requirements of
Section 409A, or could otherwise cause you to recognize income or be subject to
the interest and penalties under Section 409A, then the provision shall have no
effect or, to the extent practicable, the Committee may, in its sole discretion
and without the Participant’s consent, modify the provision to (i) comply with,
or avoid being subject to Section 409A, or to avoid the incurrence of any taxes,
interest and penalties under Section 409A, and/or (ii) maintain, to the maximum
extent practicable, the original intent and economic benefit to you of the
applicable provision without materially increasing the cost to the Company or
contravening the provisions of Section 409A. This Section 9 does not create an
obligation of the Company to modify this Award Agreement, your Grant Notice or
the Plan and does not guarantee that your RSUs will not be subject to taxes,
interest and penalties under Section 409A.

 

b.Your Termination of Service shall not be deemed to have occurred for purposes
of any provision of the Award Agreement providing for the payment of any amounts
or benefits that are considered nonqualified deferred compensation under Section
409A upon or following a Termination of Service, unless such termination is also
a “separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” could otherwise cause you to
recognize income or be subject to the interest and penalties under Section 409A.

 

10.Restrictions on Transferability. Your RSUs may not be sold, transferred,
pledged, assigned, exchanged, encumbered, or otherwise alienated or
hypothecated, except (i) by will or by the laws of descent and distribution;
(ii) to the extent permitted by the Plan and allowed under applicable law and
approved by the Committee in its sole discretion; or (iii) pursuant to a
domestic relations order.

 

11.Beneficiary Designation. You may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Award Agreement is to be paid in case of your death before
you receive any or all of such benefit. Each such designation shall revoke all
prior designations by you, shall be in a form prescribed by the Company, and
will be effective only when filed by you in writing with the Secretary of the
Company during your lifetime. In the absence of any such designation, benefits
remaining unpaid at the time of your death shall be paid to your estate.

 

12.Securities Laws. This Award Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required, or the Committee determines
are advisable. You agree to take all steps that the Company determines are
necessary to comply with all applicable provisions of U.S. federal and state
securities laws and foreign securities law in exercising your rights under this
Award Agreement.

 

 3 

 

 

13.Data Privacy. To administer the Plan, the Company may process personal data
about you. Such data includes the information provided in this Award Agreement,
other appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information deemed appropriate by the Company to facilitate the
administration of the Plan. By accepting this award, you consent to the
Company’s processing of such personal data and the transfer of such data outside
the country in which you work or are employed, including, with respect to
non-U.S. residents, to the United States, to transferees who shall include the
Company and other persons designated by the Company to administer the Plan.

 

14.No Right to Further Awards. The Board has granted your RSUs in its sole
discretion. Your Grant Notice, this Award Agreement and the Plan do not confer
to you any right or entitlement to receive another grant of RSUs, or any other
similar award at any time in the future or in respect of any future period. Your
RSU grant does not confer on you any right or entitlement to receive
compensation in any specific amount for any future fiscal year, and does not
diminish in any way the Board’s discretion to determine the amount, if any, of
your compensation.

 

15.Notices. Any notice required or permitted to be given under this Award
Agreement, Grant Notice or Plan shall be in writing and shall be deemed to have
been given when delivered personally or by courier, or sent by certified or
registered United States mail, postage prepaid, return receipt requested, duly
addressed to the party concerned at the address indicated below or to such
changed address as such party may subsequently by similar process give notice
of:

 

If to the Company:

Medifast, Inc.
100 International Drive

18th Floor

Baltimore, Maryland 21202
Attn.: General Counsel

 

If to the Participant:

To the last address delivered to the Company by the
Participant in the manner set forth herein.

 

16.General Provisions.

 

a.Headings. The headings preceding the text of the sections in this Award
Agreement are inserted solely for convenience of reference, and shall not
constitute a part of this Award Agreement, nor shall they affect its meaning,
construction, or effect.

 

b.Severability. If any provision of this Award Agreement is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of the provisions of this Award Agreement shall not be affected
except to the extent necessary to reform or delete such illegal, invalid, or
unenforceable provision.

 

c.Governing Documents. This Award Agreement is subject to all of the terms and
conditions as set forth in your Grant Notice and the Plan, all of which are
incorporated herein in their entirety. Your Grant Notice, this Award Agreement
and the Plan constitute the entire understanding between you and the Company
regarding the RSUs. Any prior Award Agreements, commitments or negotiations
concerning the RSUs are superseded. In the event of any conflict between the
provisions of your Grant Notice and this Award Agreement and those of the Plan,
the provisions of the Plan shall control.

 

 4 

 

 

d.Binding on Parties. The provisions of this Award Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective permitted
heirs, beneficiaries, successors and assigns.

 

e.Applicable Law. Your Grant Notice and this Award Agreement shall be governed,
construed, interpreted, and administered solely in accordance with the laws of
the state of Delaware, without regard to principles of conflicts of law, with
consent of jurisdiction by you in the state of Maryland.

 

f.Rescission of Award Agreement and RSU Grant. Your RSUs granted under this
Award Agreement may be rescinded if necessary to ensure compliance with federal,
state or other applicable laws.

 

g.Administration of RSUs. All questions arising under your Grant Notice, this
Award Agreement and the Plan shall be decided by the Committee in its total and
absolute discretion. It is expressly understood that the Committee is authorized
to administer, construe, and make all determinations necessary or appropriate to
the administration of your Grant Notice, this Award Agreement and the Plan; all
such determinations shall be binding upon you and your successors.

 

h.No Shareholder Rights. The RSUs granted to you under pursuant this Award
Agreement do not and shall not entitle you to any rights of a holder of a Share
of Company common stock.

 

i.Unfunded Arrangement. The RSUs create a contractual obligation on the part of
the Company to pay to you cash in connection with the vesting of the RSUs at the
time provided for in this Award Agreement. Neither you nor any other party
claiming an interest under this Agreement shall have any interest whatsoever in
any specific assets of the Company. Your right to be paid cash under this
Agreement is that of an unsecured general creditor of Company.

 

j.Consent to Electronic Delivery. Certain statutory materials relating to the
Plan may be delivered to you in electronic form. By accepting this grant, you
consent to electronic delivery and acknowledge receipt of these materials,
including the Plan.

 

This Award Agreement is not a stock certificate or a negotiable instrument.

 

 5 

 